Citation Nr: 0814531	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  05-11 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1980 to 
February 1984.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an August 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The RO originally denied service connection for an acquired 
psychiatric ("nervous") disorder, inclusive of major 
depression and a personality disorder, in a January 1991 
rating decision.  The RO notified the veteran of that 
decision and apprised her of her procedural and appellate 
rights, but she did not initiate an appeal.  Therefore, that 
decision is final and binding on her based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  Subsequently, 
in February 2004, she filed the current claim at issue - 
specifically for PTSD.  This specific issue, her purported 
entitlement to service connection for PTSD, was never 
previously adjudicated.  And the Federal Circuit Court 
recently held that claims that are based on distinctly and 
properly diagnosed diseases or injuries must be considered 
separate and distinct claims, such that a new and material 
evidence analysis is not warranted.  Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008).  See also Ephraim v. Brown, 82 F.3d 
399, 402 (Fed. Cir. 1996) (a newly diagnosed psychiatric 
disorder (e.g., PTSD), even if medically related to a 
previously diagnosed disorder (such as depressive neurosis), 
is not the same for jurisdictional purposes when it has not 
been previously considered.  Consequently, the PTSD claim at 
issue must be considered on the full merits, de novo, because 
there is no new and material evidence requirement to reopen 
this claim since there is no prior, final adjudication of 
this claim.

The Board is remanding this claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development.



REMAND

But before addressing the merits of the PTSD claim, the Board 
finds that additional development of the evidence is 
required.

First, the RO must undertake further efforts to obtain 
pertinent missing service medical records (SMRs) identified 
by the veteran - specifically, "clinical" mental health 
records dated from 1981 to 1983 at the Malmstrom Air Force 
Base (AFB) Hospital in Montana.  In this regard, VA is 
generally required to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A(a) (West 2002).  VA is required 
to obtain the veteran's SMRs or other relevant service 
records held or maintained by a government entity.  
38 U.S.C.A. § 5103A(c).  When VA attempts to obtain records 
from a Federal department or agency, the efforts to obtain 
these records must continue until they are obtained unless it 
is reasonably certain they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3) (2007).  In 
addition, when SMRs are lost or missing, the United States 
Court of Appeals for Veterans Claims (Court) has held that VA 
has a heightened duty "to consider the applicability of the 
benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed."  Cromer v. 
Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  This standard for VA 
is very high.

Review of the claims file reveals the RO obtained the 
majority of the veteran's SMRs and all of her service 
personnel records (SPRs).  However, SMR treatment notes dated 
in May and December of 1981, and January, March, and April of 
1983, indicate she was receiving psychotherapy at the mental 
health clinic at Malmstrom AFB Hospital in Montana.  Yet 
these psychotherapy records are not in the claims file for 
consideration.  Records of inpatient or "clinical" (such as 
mental health) treatment in service are often sent to the 
National Personnel Records Center (NPRC), but kept in a 
separate file from the file containing other SMRs.

The Board is unable to discern whether a specific request for 
"clinical" records was made or whether the specific code to 
request records of "clinical" treatment was used.  Given 
the obvious relevance of these missing "clinical" mental 
health SMRs in adjudication of the PTSD claim at issue, the 
Board finds it necessary to remand the claim to ensure that 
all proper avenues for securing these records have been 
pursued and to afford the veteran every benefit of assistance 
from VA.

Second, a VA examination and opinion are needed to determine 
whether the veteran has PTSD related to her claimed stressors 
in service - alleged sexual assaults and domestic violence.  
More specifically, she contends that she suffers from PTSD as 
a result of the following stressors in service:  (1) she 
indicates that after completing basic training at Sheppard 
AFB in Texas she was sexual assaulted by an unknown male 
sometime in 1981; and (2) she indicates that at Malmstrom AFB 
in Montana and at MacDill AFB in Florida during 1982 and 1983 
she suffered physical and sexual abuse from her then husband, 
also a member of the Air Force.

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f).  See also Cohen 
v. Brown, 10 Vet. App. 128 (1997).  

Because personal assault is an extremely personal and 
sensitive issue, many incidents are not officially reported, 
which creates a proof problem with respect to the occurrence 
of the claimed stressor.  In such situations, it is not 
unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  The victims 
of such trauma may not necessarily report the full 
circumstances of the trauma for many years after the trauma.  
Thus, when a PTSD claim is based on in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  38 C.F.R. § 3.304(f)(3); see also Patton 
v. West, 12 Vet. App. 272, 277 (1999) and YR v. West, 11 
Vet. App. 393, 398-99 (1998).

Examples of such evidence include, but are not limited to:  
records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(3).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

The Court has set a relatively low bar for interpreting a 
claim for PTSD as one involving a personal assault stressor 
for which the provisions of 38 C.F.R. § 3.304(f)(3) are 
applicable.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 
200 (2006) (veteran alleged that his sergeant kicked him down 
a set of stairs).  Moreover, VA, itself, has defined personal 
assault very broadly to include an event of human design that 
threatens or inflicts harm.  Examples of personal assault 
include rape, physical assault, domestic battery, robbery, 
mugging, stalking, and harassment.  See VA Adjudication 
Procedure Manual M21-1MR, Part III, Subpart iv., Ch. 4, 
Section H, part 30(a) (Aug. 1, 2006); VA Adjudication 
Procedure Manual M21-1MR, Part IV, Subpart ii., Ch. 1, 
Section D, part 17(a), (c) (Dec. 13, 2005).  

VA examiners have interpreted the evidence of record to 
confirm the occurrence of in-service sexual assaults and 
harassments.  Medical opinions in cases of personal assault 
for PTSD are exceptions to the general rule - as, for 
example, announced in Moreau v. Brown, 9 Vet. App. 389, 396 
(1996), that an opinion by a medical professional based on a 
post-service examination cannot be used to establish the 
occurrence of a stressor.  38 C.F.R. § 3.304(f)(3); VA 
Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, 
Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1 ,2006).  

Here, there is some evidence from service that may be 
relevant to the veteran's allegations of personal assaults 
while in the military.  Her SMRs reveal that she received 
mental health counseling during service for anxiety.  In 
addition, SMRs from March to November 1982 also show social 
behavioral issues such as obesity and weight management 
treatment.  According to her SPRs, on her final December 1983 
performance review, reenlistment in the Air Force was not 
recommended due to her unsatisfactory progress with weight 
management issues and work performance issues, as well.  Her 
SMRs further document a history of domestic abuse by her then 
husband in June and July of 1982 and in March of 1983.  She 
reportedly was punched, kicked in the head, and resultantly 
ruptured her left tympanic membrane (eardrum).

Post-service VA, private, and Social Security Administration 
(SSA) records reflect diagnoses of major depression, anxiety, 
polysubstance dependence (alcohol), and various personality 
disorders.  None of these diagnoses were associated with her 
military service.  However, the report of a VA mental health 
consultation dated in November 1990 also notes that test 
results revealed symptoms of hypervigilance and anxiety, 
"not unlike" those seen in PTSD patients.  More 
importantly, a March 2000 SSA psychological evaluation 
recorded a diagnosis of PTSD; however, the particular 
stressor attributed to the PTSD was traumatic experiences 
prior to service, beginning at age 14 as the result of 
engaging in prostitution.  There is no specific diagnosis of 
PTSD associated with the alleged in-service stressors 
involving personal assaults.  Nevertheless, there is 
sufficient circumstantial evidence such that a VA examination 
and opinion are warranted to determine whether the veteran 
has PTSD as a result of her claimed personal assault 
stressors.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) (VA must have the veteran examined for a 
medical opinion when necessary to decide a claim).



Accordingly, this case is REMANDED for the following 
development and consideration:

1.	Contact the NPRC and attempt to obtain 
the "clinical" records of the 
veteran's psychotherapy/mental health 
treatment from 1981 to 1983 at the 
Malmstrom AFB Hospital in Montana.  
Ensure this request specifically asks 
for "clinical" records and is issued 
under the appropriate request code and 
directed to the correct facility.  All 
attempts to secure these "clinical" 
SMRs must be documented in the claims 
file.  If these records are unavailable 
or no longer exist, 
and further attempts to obtain them 
would be futile, expressly indicate 
this in the record and notify the 
veteran accordingly.

2.	Schedule the veteran for a VA psychiatric 
examination to determine the nature and 
etiology of any PTSD or other psychiatric 
disorder present.  Prepare a summary of 
the following alleged in-service 
stressors for the VA examiner to 
consider:  (1) the veteran indicates that 
after completing basic training at 
Sheppard AFB in Texas she was sexually 
assaulted by an unknown male sometime in 
1981; and (2) she indicates that at 
Malmstrom AFB in Montana and at MacDill 
AFB in Florida during 1982 and 1983 she 
suffered physical and sexual abuse from 
her then husband, also a member of the 
Air Force.  Advise the veteran that 
failure to report for her scheduled VA 
examination, without good cause, may have 
adverse consequences on her claim.  
The examination should include any 
diagnostic testing or evaluation deemed 
necessary.  And the claims file, 
including a complete copy of this remand, 
must be made available for review of the 
veteran's pertinent medical and other 
history - including, in particular, the 
records of the treatment during service 
in question.  The examination report must 
state whether such review was 
accomplished.  Based on a physical 
examination and comprehensive review of 
the claims file, including any additional 
"clinical" SMR mental health records 
secured, the examiner is asked to provide 
an opinion responding to the following 
questions:  

(A)	Is it at least as likely as not 
(meaning 50 percent or more 
probable) the veteran has PTSD 
related to either of the two 
alleged stressors during service 
involving sexual and physical 
assaults?  

(B)	Is it, instead, more likely 
the veteran has PTSD due to 
other pre- or post-service 
stressors?  (see, for 
example, the report of the 
March 2000 SSA psychological 
evaluation discussing PTSD in 
the context of traumatic 
experiences she had prior to 
service, including engaging 
in prostitution at age 14)

(C)	If it is determined the 
veteran clearly and 
unmistakably had PTSD prior 
to beginning her military 
service, is it also clearly 
and unmistakable this 
condition was not aggravated, 
i.e., made permanently worse, 
during her military service 
beyond its natural 
progression, due to her 
claimed personal assault 
stressors?

(D)	If a diagnosis of a 
psychiatric disorder other 
than PTSD is made, is it at 
least likely as not this 
disorder(s) is related to the 
veteran's military service?

                      In making these 
determinations, the examiner's attention 
is specifically directed to various SMR 
medical notes dated from 1981 to 1983 
revealing mental health counseling 
treatment during service for anxiety; 
SMRs from March to November 1982 showing 
social behavioral issues such as obesity 
and weight management treatment; SMRs 
documenting a history of domestic abuse 
by her then husband in June and July 
of 1982 and in March of 1983, during 
which she was punched, kicked in the 
head, and ruptured her left eardrum; and 
finally, service personnel records 
indicating that reenlistment in the Air 
Force was not recommended due to her 
unsatisfactory progress with her weight 
management issues and work performance 
issues, as well.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather, that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it 
is to find against it.  The examiner 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained 
from review of the record.  If the 
examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is 
not possible or feasible.

3.	Then readjudicate the PTSD claim in 
light of the additional evidence.  If 
the claim is not granted to the 
veteran's satisfaction, send her and 
her representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



